DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 8/10/2020 in which claims 1 and 2 have been amended. Claims 4 and 7-9 have been cancelled. Claims 17-18 have been added. Currently claims 1-3, 5, 6 and 10-18 are pending for examination in this application. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “so as to decrease a dwell time of the bond locations”. This limitation is unclear because it does not address what the decrease is relative to. For purposes of examination, it has been interpreted as relative to any material.
Claims 2-3, 5-6 and 10-18 are rejected due to their dependency on claim 1. 
	Claim 2 recites “the one or more intermediate layers and the one or more additional intermediate layers”. Claim 1 has antecedent basis for “the one or more intermediate layers” and “the additional layers”. There is no antecedent basis for “the one or more additional intermediate layers”. This makes the claim unclear because it is not clear if applicant is attempting to claim “the additional layers” or if applicant is attempting to claim that there are both “one or more intermediate layers” and “one or more additional intermediate layers” or if applicant is attempting to claim that the one or more intermediate layers is a plurality of intermediate layers. Based on applicant’s disclosure, it does not appear that the additional layers (36, 40) are intermediate, but rather are exterior. It appears that applicant is attempting to claim that the one or more intermediate layers comprises a plurality of intermediate layers (to define there is more than one intermediate layer) and the claim has been interpreted as such.
Claim 3 is rejected due to its dependency on claim 2. 
Claim 18 recites “the additional layers comprise at least four additional layers“. Claim 1 recites “bond locations along three sides” (emphasis added) and “the bond locations comprise additional layers”. Based on the locations comprising four additional layers, it is unclear how a location is to be interpreted. It appears based on applicant’s disclosure this location is at a corner and thus not along three 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (US 5,620,785) in view of Little et al. (US 7,381,666 B2) in view of Reese et al. (US 2009/0211582 A1) in further view of Maryyanek at al. (US 4,600,002). 
Regarding claim 1, Watt discloses:
A disposable facemask (figure 2), comprising: 
a filter body (body of 14; col. 5, lines 38-46) having an opening sized to cover a nose and a mouth of a wearer (see figure 2);5 
the filter body (entire mask) Yeah, Ifurther comprising an outer mask layer (20) and an inner mask layer (18), and one or more intermediate layers (10; col. 5, lines 34-35) disposed between the outer and inner mask layers (figure 3), wherein at least one of the one or more intermediate layers (10) comprises a nonwoven web layer (col. 3, lines 42-44) including thermoplastic filaments formed from a polymer (col. 4, lines 52-63).
Watt does not explicitly disclose that the polymer is a random copolymer, or the random copolymer blended with a homopolymer, the random copolymer having a low peak melting point between about 137 and about 153 degrees Celsius so as to decrease a dwell time of the bond locations. 10  
However, Little teaches a material for use with face masks (col. 1, line 12) including a non-woven layer (similar to that of Watt) wherein the thermoplastic filaments are formed from a random copolymer (col. 10, lines 16-20) (col. 10, lines 33-35). Little also teaches the random co-polymer being random propylene-ethylene copolymer including up to 10% by weight ethylene. The examiner notes that this random copolymer composition is the identical composition as applicant discloses in their disclosure: see page 9, lines 23-26 as well as page 9, lines 8-10 which disclose the low peak melting point of the copolymer. It is the examiner’s In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The examiner has explained their position as set forth above.  Further, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watt wherein the polymer is a random copolymer, the random copolymer having a low peak melting point between about 137 and about 153 degrees Celsius so as to decrease a dwell time of the bond locations 10as taught by Little in order to achieve 
Watt as modified does not explicitly disclose wherein the filter body comprises an upper portion and a lower portion, the upper and lower portions bonded along three sides to define a duckbill-style facemask having an opening defining by top and 20 bottom edge along a fourth side of the upper and lower portions.  
	However Reese discloses a face mask wherein the filter body (11, 11b, 11c) comprises an upper portion (23) and a lower portion (25), the upper and lower portions bonded along three sides to define a duckbill-style facemask [0053] having an opening defining by top and 20bottom edge along a fourth side of the upper and lower portions (see figures 1-9 which show the opening defined by the top and bottom edge along a fourth side of the upper and lower portions).
	Thus it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Watt wherein the filter body comprises an upper portion and a lower portion, the upper and lower portions bonded along three sides to define a duckbill-style facemask having an opening defining by top and 20 bottom edge along a fourth side of the upper and lower portions as taught by Reese for the purpose of providing a face mask that fits many sizes of faces [0008].
	Watt as modified does not explicitly disclose that the bond locations comprise additional layers than remaining portions of the filter body.

	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watt wherein the bond locations comprise additional layers than remaining portions of the filter body as this would provide a comfortable interface for the user since a layer will be in contact with the user’s face, and further to strengthen the edges of the mask where the is located. 

Regarding claim 2 Watt as modified further discloses wherein the one or more intermediate layers (10) of the filter body comprises a plurality of intermediate layers (10; col. 5, lines 34-35), at least two of the intermediate layers comprising the nonwoven web layer including thermoplastic filaments formed from a random copolymer (10; col. 5, lines 34-35) (Watt as modified by Little discloses thermoplastic filaments are formed from a random copolymer), or a random copolymer blended with a homopolymer.  

Regarding claim 3, Watt as modified further discloses wherein each of the intermediate layers 15comprise the nonwoven web layer including thermoplastic filaments formed from a random copolymer (10; col. 5, lines 34-35) (Watt as 

Regarding claim 5, Watt as modified further discloses wherein the random copolymer comprises an ethylene-propylene random copolymer, with from about 0.5 percent to about 10 percent, by weight, ethylene, and from about 99.5 to about 90 percent, by weight, propylene (Little: col. 10, lines 33-35; up to 10% ethylene requires the propylene component to be at least 90%). 25  

Regarding claim 10, Watt as modified further discloses wherein the nonwoven web intermediate layer comprises a nonwoven selected from the group consisting of a web of spunbonded fibers, a web of meltblown fibers (col. 4, lines 52-63), a bonded carded web of fibers, a multi-layer material including at least one of the webs of spunbonded fibers,5 meltblown fibers, and a bonded carded web of fibers.  

Regarding claim 16, Watt as modified further discloses wherein the nonwoven web intermediate layer has a basis weight of less than about 20 grams per square meter (claim 1 of Watt).

Regarding claim 17, Watt as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Maryyanek further discloses wherein the additional layers comprise folded-over edge binders (layers due to binder strip 39 folded over edges 28, 30; see figure 1, also figure 2 shows an example of how 

Regarding claim 18, Watt as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Maryyanek further discloses wherein the additional layers comprise at least four additional layers (col. 2, lines 45-53 disclose how vertical seam is binded first and then the edges are binded thus at the locations shown below there will be 4 layers).


    PNG
    media_image1.png
    344
    572
    media_image1.png
    Greyscale


Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (US 5,620,785) in view of Mleziva et al. (US 2001/0014395 A1) in view of Reese et al. (US 2009/0211582 A1) in further view of Maryyanek at al. (US 4,600,002)
Regarding claim 1, Watt discloses:
A disposable facemask (figure 2), comprising: 

the filter body further comprising an outer mask layer (20) and an inner mask layer (18), and one or more intermediate layers (10; col. 5, lines 34-35) disposed between the outer and inner mask layers (figure 3), wherein at least one of the intermediate layers comprises a nonwoven web layer (col. 3, lines 42-44) including thermoplastic filaments formed from a polymer (col. 4, lines 52-63).
Watt does not explicitly disclose that the polymer is a random copolymer, or a random copolymer blended with a homopolymer, the random copolymer having a peak melting point between about 137 and about 153 degrees Celsius. 10  
However, Mleziva teaches a non-woven layer (similar to that of Watt; abstract and [0002]) wherein the thermoplastic filaments are formed from a random copolymer [0020] [0024], or a random copolymer ([0020] random butylene-propylene copolymer) blended with a homopolymer ([0020] indicates the second filament is polyethylene [0018]). 10Mleziva also teaches the random co-polymer being random butylene-propylene copolymer including less than about 20% by weight butylene (greater than about 80% propylene) [0020]. The examiner notes that this random copolymer composition is the same composition as applicant discloses in their disclosure: see page 9, lines 27-30 as well as page 9, lines 8-10 which disclose the peak melting point of the copolymer. It is the examiner’s position that since the composition of the random copolymer is the same, the function of low peak melting point must also be within the claimed range, and therefore the function of a decrease in a dwell time at bond locations is inherent (further, there is some material that exists wherein the dwell time of Little’s material would be less In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The examiner has explained their position as set forth above.  Further, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Watt as modified does not explicitly disclose wherein the filter body comprises an upper portion and a lower portion, the upper and lower portions bonded along three sides to define a duckbill-style facemask having an opening defining by top and 20 bottom edge along a fourth side of the upper and lower portions.  
	However Reese discloses a face mask wherein the filter body (11, 11b, 11c) comprises an upper portion (23) and a lower portion (25), the upper and lower portions bonded along three sides to define a duckbill-style facemask [0053] having an opening defining by top and 20bottom edge along a fourth side of the upper and 
	Thus it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Watt wherein the filter body comprises an upper portion and a lower portion, the upper and lower portions bonded along three sides to define a duckbill-style facemask having an opening defining by top and 20 bottom edge along a fourth side of the upper and lower portions as taught by Reese for the purpose of providing a face mask that fits many sizes of faces [0008].

Regarding claim 6, Watt as modified further discloses wherein the random copolymer comprises a butylene-propylene random copolymer, with from about 0.5 percent to about 20 percent, by weight, butylene [0020], and from about 99.5 to about 80 percent, by weight, propylene [0020] (less than 20% butylene results in 80% or more of propylene).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (US 5,620,785) in view of Little et al. (US 7,381,666 B2) in view of Reese et al. (US 2009/0211582 A1) in view of Maryyanek at al. (US 4,600,002) in further view of Hansen et al (US 3,855,046).
Regarding claim 15, Watt as modified does not explicitly state wherein the nonwoven web15 intermediate layer has a bond area of between about 15% and about 34%.  

	Thus it would have been obvious to have modified Watt wherein the bond area is between about 15-34% as taught by Watt for the purpose of stabilizing the nonwoven web and render the surfaces thereof abrasion resistance and such that the filaments can pull free from bonded areas before fracturing (abstract).

Claims 1-3, 5, 6 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (US 5,620,785) in view of Mleziva et al. (US 2004/0121690 A1) in view of Reese et al. (US 2009/0211582 A1) in view of Maryyanek at al. (US 4,600,002).
Regarding claim 1, Watt discloses:
A disposable facemask (figure 2), comprising: 
a filter body (body of 14; col. 5, lines 38-46) having an opening sized to cover a nose and a mouth of a wearer (see figure 2);5 
the filter body further comprising an outer mask layer (20) and an inner mask layer (18), and one or more intermediate layers (10; col. 5, lines 34-35) disposed between the outer and inner mask layers (figure 3), wherein at least one of the one or more intermediate layers (10) comprises a nonwoven web layer (col. 3, lines 42-44) including thermoplastic filaments formed from a polymer (col. 4, lines 52-63).
Watt does not explicitly disclose that the polymer is a random copolymer, or the random copolymer blended with a homopolymer, the random copolymer having 
Mleziva teaches a non-woven web (facing layer) that is meltblown [0046] made from thermoplastic filiments [0008] (similar to that of Watt) wherein the thermoplastic filaments are formed from a random copolymer [0043], or the random copolymer blended with a homopolymer [0043], the random copolymer having a low peak melting point between about 137 and about 153 degrees Celsius [0008] [0043] so as to decrease a dwell time of the bond locations containing the additional layers. It is the examiner’s position that since the composition of the random copolymer is the same and the low peak melting point is within the claimed range, the function of a decrease in a dwell time at bond locations is inherent (further, there is some material that exists wherein the dwell time of Little’s material would be less than said material). As set forth in MPEP 2114 if the examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The examiner has explained their position as set forth above.  Further, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Watt’s non-woven web with the material in Mleziva’s non-woven web, wherein the polymer is a random copolymer, the random copolymer having a peak melting point between about 137 and about 153 degrees Celsius so as to decrease the dwell time of the bond locations at the additional layers as taught by Mleziva in order to achieve desired properties for the mask. The examiner notes that there is no criticality to the specific material as applicant discloses a plethora of compositions (see page 9, lines 23-34). The examiner also notes that applicant admits that this material was chosen for its suitability (page 9, lines 18-20) and states that the material is not meant to be limiting (page 13, lines 24-26). Further, Mleziva explicitly states that this material can be used in masks [0064]. It has also been held that the selection of a known material based on its suitability for its intended use is obvious. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Watt as modified does not explicitly disclose wherein the filter body comprises an upper portion and a lower portion, the upper and lower portions 
	However Reese discloses a face mask wherein the filter body (11, 11b, 11c) comprises an upper portion (23) and a lower portion (25), the upper and lower portions bonded along three sides to define a duckbill-style facemask [0053] having an opening defining by top and 20bottom edge along a fourth side of the upper and lower portions (see figures 1-9 which show the opening defined by the top and bottom edge along a fourth side of the upper and lower portions).
	Thus it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Watt wherein the filter body comprises an upper portion and a lower portion, the upper and lower portions bonded along three sides to define a duckbill-style facemask having an opening defining by top and 20 bottom edge along a fourth side of the upper and lower portions as taught by Reese for the purpose of providing a face mask that fits many sizes of faces [0008].
	Watt as modified does not explicitly disclose that the bond locations comprise additional layers than remaining portions of the filter body.
	However, Maryyanek teaches a mask (10; figure 1) wherein edges of the mask (bond locations at 39) comprise additional layers (layers due to binder strip 38 folded at vertical seam and/or 39 folded over edges 28, 30; see figure 1, also figure 2 shows an example of how another binder material 38 is folded over to show that it has an upper layer and a lower layer due to the fold) (col. 2, lines 48-56). 


Regarding claim 2 Watt as modified further discloses wherein the one or more intermediate layers (10) of the filter body comprises a plurality of intermediate layers (10; col. 5, lines 34-35), at least two of the intermediate layers comprising the nonwoven web layer including thermoplastic filaments formed from a random copolymer (10; col. 5, lines 34-35 Watt indicates 10 can be multiple layers) (Further, Watt is modified by Mleziva such that the thermoplastic filaments in the layers are formed from a random copolymer; Mleziva: [0043]), or a random copolymer blended with a homopolymer (Watt as modified by Mleziva discloses thermoplastic filaments are formed from a random copolymer and a homopolymer; Mleziva: [0043]).  

Regarding claim 3, Watt as modified further discloses wherein each of the intermediate layers 15comprise the nonwoven web layer including thermoplastic filaments formed from a random copolymer (10; col. 5, lines 34-35) (Watt as modified by Mleziva discloses thermoplastic filaments formed from a random copolymer; Mleziva: [0043]), or a random copolymer blended with a homopolymer 

Regarding claim 5, Watt as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Mleziva further discloses where the random copolymer comprises an ethylene-propylene copolymer, with from about 0.5 percent to about 10 percent, by weight, ethylene, and from about 99.5 to about 90 percent, by weight, propylene [0044].

Regarding claim 6, Watt as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Mleziva further discloses where the random copolymer comprises an butylene-propylene copolymer, with from about 0.5 percent to about 20 percent, by weight, butylene, and from about 99.5 to about 80 percent, by weight, propylene [0044].

Regarding claim 10, Watt as modified further discloses wherein the nonwoven web intermediate layer comprises a nonwoven selected from the group consisting of a web of spunbonded fibers, a web of meltblown fibers (col. 4, lines 52-63), a bonded carded web of fibers, a multi-layer material including at least one of the webs of spunbonded fibers,5 meltblown fibers, and a bonded carded web of fibers.  The examiner also notes Mleziva discloses the claimed non-wovens [0046].

Regarding claims 11-14, Watt as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Mleziva further discloses 

Regarding claim 15, Watt as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Watt as modified does not explicitly disclose wherein the non-woven web intermediate layer has a bond area of between about 15% to about 34%.
However, Mleziva further teaches wherein a non-woven web has a bond area of between about 15% and about 34% [0048].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watt wherein the non-woven web intermediate layer has a bond area of between about 15% to about 34% as taught by Mleziva for the purpose of achieving desired properties of the mask [0011]. Mleziva further states that the bond area affects softness [0011] [0048] of the non-woven layer.

Regarding claim 16, Watt as modified further discloses wherein the nonwoven web intermediate layer has a basis weight of less than about 20 grams per square meter (claim 1 of Watt).

claim 17, Watt as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Maryyanek further discloses wherein the additional layers comprise folded-over edge binders (layers due to binder strip 39 folded over edges 28, 30; see figure 1, also figure 2 shows an example of how another binder material 38 is folded over to show that it has an upper layer and a lower layer due to the fold) (col. 2, lines 48-56).

Regarding claim 18, Watt as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Maryyanek further discloses wherein the additional layers comprise at least four additional layers (col. 2, lines 45-53 disclose how vertical seam is binded first and then the edges are binded thus at the locations shown below there will be 4 layers).


    PNG
    media_image1.png
    344
    572
    media_image1.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
The prior art of Maryyanek is now relied upon to teach the additional layers as claimed. 
Applicant’s representative asserts that the Examiner’s only incentive or motivation for modifying Watt in view of Little and Reese is applicant’s own disclosure. The examiner respectfully disagrees. Watt, Little and Reese are all available as prior art references. The examiner has provided motivational statements for the modifications and therefore it is the examiner’s position that the 103 rejections are proper. The examiner has not used applicant’s disclosure as motivation for the proposed modifications. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s representative states that there is no motivation to improve bonding dwell time. The examiner first notes that this is not claimed in the instant claims. Rather the claims recite “so as to decrease a dwell time of the bond locations containing the additional layers”. As set forth in MPEP 2114 if the examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The examiner has explained their position as set forth above in the rejections.  Further, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is the examiner’s position that the prior art discloses the structural limitations as claimed. 
Applicant’s representative asserts that the cited references do not suggest or teach that the random copolymer has a peak melting point between about 137 and 153 degrees Celsius. Applicant disagrees with the examiner’s assertion that since Watt discloses the claimed ranges by weight, the peak melting point would also be between the claimed ranges, but does not explain why this would not be the case. Applicant is arguing that the materials selected affect the bonds E, F, G. The examiner notes that the bonds are not being claimed, and further applicant has not provided any reason as to why the examiner’s assertion is wrong. Thus, the examiner maintains that since the prior art discloses the claimed ranges by weight, the peak melting point would also be between the claimed ranges.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785